Exhibit 99.1 Highlights of continuing operations for the three months ended September 30, 2013 included: · Gross customer additions of 341,000, the eighth successive quarter where additions exceeded 300,000. Net additions of 37,000 resulted in an ending customer base of 4.6 million, up 9% from a year earlier. · Gross margin of $128.5 million, up 12%. · Base EBITDA from continuing operations of $39.1 million, up 37%. · Base Funds from continuing operations was $28.8 million, up 129%. · Future embedded gross margin of $2.3 billion, up 9%. · Payout ratio on Base Funds from operations was 107% for the quarter versus 352% for the three months ended September 30, 2012. · Second quarter and six month results are consistent with published annual guidance of $220 million in fiscal 2014 Base EBITDA, up from the $175.1 million realized in fiscal 2013. 1 Message from the Chief Executive Officer Fellow Shareholders, I am very pleased to report a second quarter of excellent results for Just Energy. We continue to deliver strong operating results and an improving cash flow profile based on investments made in previous years. At last fiscal year end, Just Energy provided guidance of $220 million in Base EBITDA for fiscal 2014, up from $175.1 million in fiscal 2013. Our second quarter results are again consistent with this guidance. Generating double digit cash flow growth in a time of low inflation is indicative of two things: a high growth industry and a sound business model. Just Energy has both. The second quarter followed a quarter which saw 53% growth in Base EBITDA. This quarter was again ahead of our 26% annual growth target for fiscal 2014 at 37% increase versus the second quarter of fiscal 2013. Base Funds from operations (“FFO”) followed suit as it grew 129% to $28.8 million. Our payout ratio on FFO in a seasonally slower quarter fell to 107%, down from 352% a year ago. Our guidance also called for a payout ratio on FFO of less than 100% for the year and we are on track to meet that expectation as well. For the three months ended September 30 Fiscal 2014 Fiscal 2013 ($ millions except where indicated and per share amounts) Sales $ $ Gross margin Administrative expenses Selling & marketing expenses Finance costs Profit (loss) from continuing operations ) Profit (loss) from discontinued operations ) Profit (loss) ) Earnings (loss) per share from continuing operations - basic ) Earnings (loss) per share from continuing operations - diluted ) Dividends/distributions Base EBITDA from continuing operations Base Funds from continuing operations Payout ratio on Base EBITDA from continuing operations 79 % % Payout ratio on Base Funds from continuing operations % % 2 For the six months ended September 30 Fiscal 2014 Fiscal 2013 ($ millions except where indicated and per share amounts) Sales $ $ Gross margin Administrative expenses Selling & marketing expenses Finance costs Profit (loss) from continuing operations ) Profit (loss) from discontinued operations ) Profit (loss) ) Earnings (loss) per share from continuing operations - basic ) Earnings (loss) per share from continuing operations - diluted ) Dividends/distributions Base EBITDA from continuing operations Base Funds from continuing operations Payout ratio on Base EBITDA from continuing operations 90 % % Payout ratio on Base Funds from continuing operations % % Embedded gross margin Energy customers (RCEs) Home Services customers (installed units) Total customers (RCEs and installed units) Growth Customer additions in the second quarter were 341,000, the eighth consecutive quarter where additions have exceeded 300,000. Prior to two years ago, the Company had never aggregated 300,000 customers in a quarter. This level of customer additions has resulted in the total Just Energy customer base at September 30, 2013 increasing to 4.6 million, up 9% from a year earlier. 3 New additions were equally split between Consumer and Commercial divisions with 164,000 and 160,000 additions, respectively, as both divisions realized marketing success. The Home Services division saw a 47% year over year growth in total installations, resulting in 275,000 customers at September 30, 2013. This included 19,000 smart thermostats installed either in product bundles or on a stand-alone basis. Net additions were 37,000 resulting in a customer base at September 30, 2013 of 4.6 million, up 9% from a year earlier. Net additions in the quarter were impacted by management’s decision to carefully monitor new customer margins with the intent of maintaining margins at historical level. The result was lower short term additions but will result in greater long term profitability. 4 Customer aggregation July 1, Failed to Sept. 30, % increase Sept. 30, % increase Additions Attrition renew (decrease) (decrease) Consumer Energy Gas ) ) (2
